Citation Nr: 0123803	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and B. V.



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1942 to September 1945, and who 
died in November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In September 2000, the Board denied the 
claim on appeal.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In February 2001, the Secretary filed a motion for remand and 
to stay proceedings due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In March 2001, the appellant 
filed a response to the Secretary's motion, therein agreeing 
with the motion to vacate the Board's September 2000 decision 
and remand the case for further proceedings.  In March 2001, 
the Court granted the Secretary's motion, vacating the Board 
decision and remanding the matter pursuant to 38 U.S.C. 
§ 7252(a).


REMAND

As previously noted, in March 2001 the Court vacated the 
Board's September 2000 decision and remanded the case in 
light of the VCAA. 

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In Holliday v. Principi, 14 Vet. App. 280, the Court held 
that all provisions of the VCAA are potentially applicable to 
all claims for VA benefits.  Because the criteria for 
providing notice, developing evidence, and deciding benefits 
have been fundamentally altered, a remand of the issues on 
appeal is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

In addition, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and new regulations, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and new regulations.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

At her personal hearing held in July 2000, the appellant 
testified that doctors at the Ann Harbor Medical Center and 
University of Michigan Health Center told her that they were 
unable to stop the veteran's bleeding because of the metal 
plate inserted in his head due to the service-connected post 
traumatic cranial injury.  Although the appellant testified 
that she could obtain medical statements from doctors 
attesting to such, she has not done so.  Nonetheless, in 
light of the VCAA and new regulations, the Board is of the 
opinion that the VA should make reasonable efforts to help 
the appellant obtain any additional medical reports and/or 
medical statements, to include asking the appellant to 
provide the names and addresses of such doctors in order to 
assist her with obtaining medical statements to substantiate 
her claim.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

In July 2001, the appellant, via her attorney, also submitted 
additional lay statements in support of her claim.  In the 
attached letter, the attorney requested a remand in order to 
obtain additional development and to insure compliance with 
the VCAA.  In light of the absence of a waiver of initial RO 
adjudication and given the attorney's request, additional 
development is also warranted.  38 C.F.R. § 20.1304(c) 
(2000).

Finally, the appellant's claim has been adjudicated under a 
not well grounded analysis.  Because the VCAA eliminated the 
concept of a well-grounded claim, readjudication of the 
matter on appeal is needed.  Bernard, supra.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) are 
fully complied with and satisfied. 

2.  The appellant should be afforded the 
opportunity to submit any additional 
argument or evidence to substantiate her 
claim.

3.  The RO should contact the appellant, 
via her attorney, and request that she 
provide the names, addresses and dates of 
treatment of all VA and non-VA providers 
of medical treatment and/or evaluation for 
the veteran's post traumatic cranial 
injury since service, to include any 
medical care provides who have opined that 
the cause of the veteran's death was 
caused, or contributed to, by any service-
connected disability or residual thereof.  
All identified providers should be 
requested to provide a copy of such 
treatment reports not already of record.  
Any authorization necessary for the 
release of such documents should be 
obtained from the appellant.  

4.  Upon review of any additional 
evidence received, and if deemed 
appropriate, the RO should transfer the 
claims file to a neurologist in order to 
obtain a medical opinion addressing the 
etiology of the cause of the veteran's 
death.  The claims file must be made 
available to the examiner.  The examiner 
should comment on whether it is at least 
as likely as not that the fatal 
craniocerebral trauma, and/or treatment 
thereof, is related to any of the 
veteran's service-connected disabilities, 
to include whether it is at least as 
likely as not that the veteran's death 
was hastened by any service-connected 
disability.  If the examiner concludes 
that the cause of the veteran's death is 
not related to any service-connected 
disability, (s)he should so state.  A 
complete rationale should be provided for 
any opinion offered, and any opinion 
reached should be reconciled with the May 
1999 medical statement from S.R., M.D.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal in 
compliance with the VCAA and new 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development and insure due process compliance.  The Board 
does not intimate any opinion as to the merits of the case 
either favorable or unfavorable at this time.  No action is 
required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


